UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1212



NEJIBA MUSTAFA AWEL,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-507-703)


Submitted:   August 25, 2004            Decided:   September 15, 2004


Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Shifa D. Soressa, New York, New York, for Petitioner. Peter D.
Keisler, Assistant Attorney General, James A. Hunolt, Senior
Litigation Counsel, Song E. Park, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Nejiba Mustafa Awel, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals affirming the immigration judge’s denial of asylum.                  For

the reasons discussed below, we deny the petition for review.

           Awel    asserts    that    her    testimony    was    credible    and

corroborated,     and   was   therefore      sufficient    to    establish   her

eligibility for asylum.        To obtain reversal of a determination

denying eligibility for relief, an alien “must show that the

evidence   he   presented     was    so   compelling     that    no   reasonable

factfinder could fail to find the requisite fear of persecution.”

INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).                     We have

reviewed the evidence of record and conclude that Awel fails to

show that the evidence compels a contrary result.

           Accordingly, we grant the motion to file a supplemental

appendix but deny the petition for review.             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                PETITION DENIED




                                     - 2 -